Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach a heated area and the non-heated area are integrally formed with the blade housing as set forth in claim 1; a second heating pattern disposed at a rear side of the blade housing as set forth in claim 7; a link pattern at the rear side of the blade housing and electrically connected with the second heating pattern, and wherein the razor handle comprises a power transmit portion electrically connected with the link pattern as set forth in claim 12.
Heubach et al. teaches a blade housing 108, heated area 140 and non-heated area (the plastic section).  The heating element 110 of Heubach et al. became integrally with the housing during the assembly process. However, Applicant’s specification define integrally formed during the manufacturing process where one component is directly manufactured on another component, so that separation of the components is impossible or very difficult. Due to the definition, the heating element of Heubach et al. is not integrally formed with the housing. Also, Heubach et al. teaches a heating pattern (see Fig. 1) but lacks of a second heating pattern at the read side and a power transmit portion electrically connected with the link pattern/second heating pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.